Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species Group 1
Species of Fig. 3;
Species of Fig. 5;
Species of Fig. 7;
Species of Fig. 9; and
Species of Fig. 13.
The species of Species Group 1 are independent or distinct, from each other, because the different species include mutually exclusive characteristics of such species.  There is a search and/or examination burden for the patentably distinct species as set forth above because the search strategy for each species would require different search strings, for example Species A would require terms such as “relay optical systems” while Species B would instead require terms such as “Hopkins relay lens group,” Species C would instead require terms such as “graded-index lens,” Species D would instead require terms such as “without intermediate image,” and so on.

Upon the Applicant electing any one of the Species Group 1 species, further election of species, from Species Group 2, is required.

Species Group 2
Species of Fig. 12; and
Species of Fig. 14.
The species of Species Group 2 are independent or distinct, from each other, because the different species include mutually exclusive characteristics of such species.  There is a search and/or examination burden for the patentably distinct species as set forth above because the search strategy for each species would require different search strings, for example Species F would require terms such as “condenser lens inside frame” while Species B would instead require terms such as “condenser lens inside display unit” or “display unit NEAR 90 degrees.”

Upon the Applicant electing any one of the Species Group 1 species, and any one of the Species Group 2 species, further election of species, from Species Group 3, is required.

Species Group 3
Species of Fig. 17;
Species of Fig. 18;
Species of Fig. 19;
Species of Fig. 20;
Species of Fig. 21;
Species of Fig. 22;
Species of Fig. 23;
Species of Fig. 24;
Species of Fig. 25;
Species of Fig. 26;
Species of Fig. 27;
Species of Fig. 28;
Species of Fig. 29; and
Species of Fig. 30.
The species of Species Group 3 are independent or distinct, from each other, because the different species include mutually exclusive characteristics of such species.  There is a search and/or examination burden for the patentably distinct species as set forth above because the search strategy for each species would require different search strings, for example Species H would require terms such as “two convex lenses,” “single collimator lens” and “intermediate image” while Species I would instead require terms such as “four convex lenses,” Species J would instead require terms such as “two collimator lenses,” and “single condenser lens” Species K would instead require terms such as “triplet achromatic lens,” and so on.

Upon the Applicant electing any one of the Species Group 1 species, any one of the Species Group 2 species, and any one of the Species Group 3 species, further election of species, from Species Group 4, is required.

Species Group 4
Species of Fig. 33;
Species of Fig. 34;
Species of Fig. 35;
Species of Fig. 36; and
Species of Fig. 37.
The species of Species Group 4 are independent or distinct, from each other, because the different species include mutually exclusive characteristics of such species.  There is a search and/or examination burden for the patentably distinct species as set forth above because the search strategy 

Upon the Applicant electing any one of the Species Group 1 species, any one of the Species Group 2 species, any one of the Species Group 3 species, and any one of the Species Group 4 species, further election of species, from Species Group 5, is required.

Species Group 5
Species of Fig. 40;
Species of Fig. 41; and
Species of Fig. 42.
The species of Species Group 5 are independent or distinct, from each other, because the different species include mutually exclusive characteristics of such species.  There is a search and/or examination burden for the patentably distinct species as set forth above because the search strategy for each species would require different search strings, for example Species AA would require terms such as “stereo cameras” while Species BB would instead require terms such as “infrared cameras” and Species CC would instead require terms such as “near-infrared cameras” or “eye tracker.”

Upon the Applicant electing any one of the Species Group 1 species, any one of the Species Group 2 species, any one of the Species Group 3 species, any one of the Species Group 4 species, and any one of the Species Group 5 species, further election of species, from Species Group 6, is required.

Species Group 6
Species of Fig. 1;
Species of Fig. 13;
Species of Fig. 44;
Species of Fig. 45;
Species of Fig. 46; and
Species of Fig. 47.
The species of Species Group 6 are independent or distinct, from each other, because the different species include mutually exclusive characteristics of such species.  There is a search and/or examination burden for the patentably distinct species as set forth above because the search strategy for each species would require different search strings, for example Species DD would require terms such as “combined frame and relay optical system” while Species EE would instead require terms such as “frame WITH occipital region,” Species FF would instead require terms such as “frame WITH hinges,” Species GG would instead require terms such as “separate frame and relay optical system,” and so on.

To reiterate, the applicant should elect one species from each group, for a total of 6 elected species.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appear to be generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691